Citation Nr: 0610893	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Saadat





INTRODUCTION

The veteran had over 20 years of active military service, 
ending in October 1994.  This case comes to the Board of 
Veterans' Appeals (Board) from a July 2003 rating decision.  


FINDING OF FACT

In a March 2006 written statement, the veteran withdrew his 
claim for a rating in excess of 10 percent for right 
varicocele; this request was received by the Board prior to 
the promulgation of a decision on this claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for a rating in 
excess of 10 percent for right varicocele have been met and 
the appeal on this claim is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected his appeal in May 2004 but withdrew it 
in a March 2006 written statement.  This statement was 
received by the Board prior to the promulgation of a decision 
on the claim.  As a result of this withdrawal, no allegations 
of error of fact or law concerning the claim remain before 
the Board.  Consequently, the veteran's appeal as to this 
issue is dismissed without prejudice.  See 38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.204.



ORDER

The claim for a rating in excess of 10 percent for right 
varicocele is dismissed without prejudice.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


